Citation Nr: 1629212	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  05-32 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for tinnitus, currently rated as 10 percent disabling. 

2.  Entitlement to an increased disability evaluation for bilateral hearing loss, currently rated as 50 percent disabling. 

3.  Entitlement to service connection for a disease of the throat, to include recurrent laryngitis and tonsillitis. 

4.  Entitlement to service connection for cardiovascular-renal disease, to include hypertension, a heart disorder, and residuals of heat stroke. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 

6.  Entitlement to special monthly compensation (SMC) based on the need for the aid and attendance or another person or housebound status. 

(Pursuant to BVA Directive 8430 (May 17, 1999) the Veteran's claim for an increased disability evaluation for residuals of a partial onychectomy of the left big toe will be addressed in a separate decision because the Veteran did not testify about this issue at the November 2011 Board hearing before the undersigned but did testify as to only this issue at another Board hearing in October 2015 before a different Veterans' Law Judge.) 


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from June 1960 to June 1964. 

This matter comes before the Board of Veterans' Appeals (Board) from February 2004, May 2009, October 2009, and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2006, the Veteran was afforded a hearing before a Decision Review Officer.  In November 2011, he testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of each of the hearings is associated with the claims file. 

In September 2008, the Board issued a decision which denied the Veteran's request to reopen a claim for service connection for hypertension (claimed as heart/artery, heat stroke).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2009, based on a Joint Motion for Remand (Joint Motion), the Court issued an Order vacating and remanding the Board's decision for compliance with the instructions within the Joint Motion. 

In January 2010 and again in June 2012 the Board, among other things, remanded the above issues to the agency of original jurisdiction (AOJ) for additional development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims of service connection for a disease of the throat and for a cardiovascular-renal disease as well as the claims for a TDIU and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In June 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the denial of his claims for increased ratings for tinnitus and bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal as to the denial of the claim for an increased rating for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a Substantive Appeal as to the denial of the claim for an increased rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in February 2012 the Veteran notified VA that he wanted to withdraw his appeal of the denial of his claims for increased ratings for tinnitus and bilateral hearing loss.  The withdrawal was received by VA prior to the issuance of a final decision as to these issues.  Therefore, the Board finds that there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  As such, the Board does not have jurisdiction to review them and they are dismissed.


ORDER

The appeal of the denial of the claim for an increased rating for tinnitus is dismissed.

The appeal of the denial of the claim for an increased rating for bilateral hearing loss is dismissed.


REMAND

As to the claim of service connection for a disease of the throat, in the June 2012 remand the Board stated, in part, that ". . . there are relevant symptoms during service and competent evidence of similar symptoms after service.  Accordingly, the Board concludes that a VA examination with an opinion is needed regarding a connection, if any, between the Veteran's period of service and any throat disorder found to be present . . ."  However, the June 2012 remand thereafter failed to direct the AOJ to obtain this needed medical opinion and while the claim was in remand status and the AOJ did not thereafter obtain a medical opinion.  Therefore, the Board finds that a remand to obtain this needed medical opinion is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006). 

As to the claim of service connection for a cardiovascular-renal disease, in June 2012 the Board remanded this issue to obtain a needed medical opinion as to the relationship, if any, between the Veteran's post-service cardiovascular-renal diseases and his military service, including the heat stroke he reported he had during boot camp in 1960 and the anaphylactic shock he claims he sustained as a result of a reaction to a penicillin shot administered in 1961.  However, while the post-remand record shows that VA attempted to obtain this opinion in May 2014, the Board finds that the opinion provided by that examiner is inadequate because it was based solely on negative evidence.  Therefore, the Board finds that a remand to obtain an adequate opinion is required.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the TDIU and SMC claims, the Board finds that adjudication of these claims are inextricably intertwined with the above service connection claims.  Therefore, the Board finds that these claims must also be remanded.  See Harris v. Derwinski, 1 Vet.App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

While the appeal is in remand status, any outstanding VA and private treatment records should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2014).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Associate with the claims file the Veteran's post-February 2016 treatment records for the Miami VA Medical Center.  

2.  After obtaining all need authorizations from the Veteran, associate with the claims file any outstanding private treatment records including his post-November 2011 treatment records from Dr. Salek.

3.  Notify the Veteran that he may submit statements from himself and from other individuals who have first-hand knowledge of any in-service disease of the throat and cardiovascular-renal disease as well as any continued problems since that time and his current problems his service-connected disabilities cause with employment, leaving his home, and caring for himself.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Schedule the Veteran for an examination to determine the origins or etiology of any disease of the throat, to include recurrent laryngitis and tonsillitis.  The claims folder should be made available to and reviewed by the examiner.  After a review of the record on appeal and an examination of the Veteran the examiner should provide answers to the following question.

Is it at least as likely as not that any disease of the throat, to include recurrent laryngitis and tonsillitis, is related to or had its onset in service?  

In providing the requested opinion, the examiner should comment on the Veteran's competent lay reports. including his hearing testimony in which he reported scarring in his throat, as well as the service treatment records that document his complaints and treatment for a sore throat in July 1961 and which, after an examination, opined probably "strep," the December 1962 service treatment record that noted complaints of a sore throat for which Actifed and cepacol lozenges were prescribed, and the August 2011 private report that reflects complaints of sore throats and a history of pharyngitis.

In providing the requested opinion, the examiner cannot rely solely on negative evidence.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Veteran for an examination to determine the origins or etiology of any cardiovascular-renal disease, to include hypertension, a heart disorder, and residuals of heat stroke.  The claims folder should be made available to and reviewed by the examiner.  After a review of the record on appeal and an examination of the Veteran the examiner should provide answers to the following questions.

(a) Is it at least as likely as not that any cardiovascular-renal disease, to include hypertension, a heart disorder, and residuals of heat stroke, is related to or had its onset in service?  

(b) Is it at least as likely as not that any cardiovascular-renal disease, to include hypertension, a heart disorder, and residuals of heat stroke, manifested itself to a compensable degree in the first post-service year?

In providing the requested opinions, the examiner should comment on the Veteran's competent lay reports, including his claims that he has a cardiovascular disorder secondary to heat stroke during boot camp in 1960 and/or anaphylactic shock as a result of a reaction to a penicillin shot administered in 1961 in association with a sore throat as well as the July 1961 service treatment record that reflects complaints of a sore throat, noted that he had received a penicillin shot the day before at another location, and he had passed out at that time. 

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Schedule the Veteran for an examination to determine if his service-connected disabilities prevent employment, limit his ability to leave his home, and/or limit his ability to care for himself.  The claims folder should be made available to and reviewed by the examiner.  After a review of the record on appeal and an examination of the Veteran the examiner should discuss the following.

(a)  The examiner should discuss the limitations placed on the Veteran's ability to push, pull, lift, stand, walk, and drive as well as the other actions required for sedentary and non-sedentary employment due to his service-connected disabilities. 

(b)  The examiner should also discuss the limitations placed on the Veteran's ability to leave his home and care for himself due to his service-connected disabilities.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Then, after conducting any further development deemed warranted, adjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case (SSOC) that gives him notice of all the evidence added to the record since the most recent SSOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


